             Case 1:19-cr-00076-DAD-BAM Document 61 Filed 09/09/21 Page 1 of 3


1    ANTHONY P. CAPOZZI, CSBN: 068525
     THE LAW OFFICE OF ANTHONY P. CAPOZZI
2    1233 West Shaw Avenue, Suite 102
     Fresno, California 93711
3    Telephone:     (559) 221-0200
     Facsimile:     (559) 221-7997
4    E-Mail:        Anthony@ capozzilawoffices.com
     www.capozzilawoffices.com
5

6    Attorney for Defendant,
     JOSE LUIZ RIVAS JR.
7
                                 UNITED STATES DISTRICT COURT
8
                                 EASTERN DISTRICT OF CALIFORNIA
9
                                                  ******
10

11
     UNITED STATES OF AMERICA.                      )       CASE NO.: 1:19-CR-00076-DAD-BAM
12                                                  )
                    Plaintiff,                      )
13                                                  )       STIPULATION AND ORDER TO
             v.                                     )       CONTINUE SENTENCING HEARING
14                                                  )
     JOSE LUIZ RIVAS, JR.,                          )       Date: October 12, 2021
15                                                  )       Time: 9:00 a.m.
                Defendant.
                                                    )       Courtroom: 5
16                                                  )
                                                    )
17

18   TO THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
19   ATTORNEY:
20           This case is set for sentencing on October 12, 2021. On May 13, 2021, this court issued
21   General Order 618, supplementing prior orders issued on March 12, 17, 18, 30 and April 17,
22   2021, addressing COVID-19 and the attendant public head advisories. This court declared a
23   judicial emergency on April 9, 2020, pursuant to 18 U.S. C. § 3174, and the Ninth Circuit
24   Judicial Council’s Order of April 16, 2020, continuing this court’s judicial emergency for an
25   additional one-year period and suspending the time limits of 18 U.S.C. §3161(c) until May 2,
26   2021.
27

28




                                                        1
           Case 1:19-cr-00076-DAD-BAM Document 61 Filed 09/09/21 Page 2 of 3


1                                            STIPULATION
2           Plaintiff, United States of America, by and through its counsel of record, and Defendant,
3    by and through Defendant’s counsel of record, herby stipulate as follows:
4           1. By previous order, this matter was set for sentencing on July 26, 2021, and on
5               October 12, 2021.
6           2. By this stipulation, defendant now moves to continue the sentence to January 10,
7               2022.
8           3. The parties agree and stipulate, and request that the Court find the following:
9               a) The government does not object to the continuance.
10              b) In addition to the public health concerns cited by General Orders 611 and
11                 presenting by the evolving COVID-19 pandemic, an ends-of-justice delay is
12                 particularly apt in this case because:
13                          (i)     The defendant does not consent to proceed using
14                                  videoconferencing (or telephone conferencing if
15                                  videoconferencing is not reasonable available) PURSUANT TO
16                                  General orders 614, 620 and 624.
17              c) Defense attorney had surgery on July 20, 2021 and was not released from the
18                 hospital until July 31, 2021. It is anticipated that recovery will be from six to eight
19                 weeks.
20              d) Defense counsel has attended sporadic court hearings during his recovery period,
21                 however, was not able to file Informal Objections which was due on September 7,
22                 2021.
23              e) Defense attorney begins a murder trial in Tulare County on November 29, 2021,
24                 which is scheduled to last six to eight weeks.
25              f) The continuance of sentencing until January 10, 2021, would allow Defendant’s
26                 attorney time to file informal and formal objections and to prepare for sentencing.
27

28




                                                      2
            Case 1:19-cr-00076-DAD-BAM Document 61 Filed 09/09/21 Page 3 of 3


1

2

3

4    IT IS STIPULATED.
5                                                                  Respectfully submitted,
6

7    DATED:           September 8, 2021,                           BY: /s/ Antonio Pataca________________
                                                                   ANOTONIO PATACA
8
                                                                   Assistant United States Attorney
9

10

11   DATED:           September 8, 2021,                           BY: /s/ Anthony P Capozzi_____________
12
                                                                   ANTHONY P. CAPOZZI, Attorney for
                                                                   Jose Luiz Rivas jr.
13

14

15

16                                                       ORDER
17
             Upon the stipulation of the parties, the Sentencing Hearing in this action is continued
18
     from October 12, 2021, to January 10, 2022, at 10:00 a.m. before District Judge Dale A. Drozd.
19
     No further continuances of the sentencing in this matter will be granted absent a compelling
20
     showing of good cause. 1
21

22
     IT IS SO ORDERED.
23

24
         Dated:      September 9, 2021
                                                                  UNITED STATES DISTRICT JUDGE
25

26

27

28   1 The court also notes that even during the courthouse closure necessitated by the pandemic, in person appearances
     before the court for change of plea or sentencing were available upon request. Now that the courthouses of this
     district have reopened in person appearances are certainly available if desired.

                                                              3
